TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2019



                                      NO. 03-19-00310-CV


                                  The State of Texas, Appellant

                                                  v.

                               $71,404.00 U.S. Currency, Appellee




     APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on April 11, 2019. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.